 398DECISIONSOF NATIONAL LABORRELATIONS BOARDSears, Roebuck and Co., Employer-PetitionerandIn-ternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO,District Lodge No. 95,Local Lodge No. 1178,PetitionerandRetail ClerksUnion,Local#1532 Retail Clerks International As-sociation,AFL-CIO,PetitionerandGeneral TruckDrivers,Warehousemen&Helpers Union, LocalNo. 980,Petitioner.Case 20-RM-1305, 20-RC-9493, 20-RC-9496, and 20-RC-9518June 22, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a con-solidated hearing was held before Lawrence Gentile,III,Hearing Officer. Following the hearing, pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Proce-dure, Series 8, as amended, these cases were transferredto the National Labor Relations Board for decision.Thereafter, briefs were filed by the Employer, Machin-ists, and Retail Clerks, which have been duly consid-ered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated, its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds no prejudicial error. Therulings are hereby affirmed.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioners are labor organizations claimingto represent certain employees of the Employer-Peti-tioner.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.Factual BackgroundThe Employer is engaged in the operation of a retailstore, service station, and warehouse at Santa Rosa,California. The Machinists seeks a unit of seven servicestation employees, including five installers and twopart-time installers. Excluded are five salesmen and onepart-time partsman also working at the service station.The Teamsters seeks a unit of all employees at thewarehouse which includes 7 warehousemen, 2 drivers,2 helpers, 2 parts department employees, 18 service-191 NLRB No. 84men, and about 8 clericals. Also sought by the Team-sters are five shipping and receiving employees, fourfull-time and two part-time markers, one stockman,and one clerical working in the dock area at the retailstore. This unit totals approximately 50 employees. TheRetail Clerks seeks a unit of primarily the store's 160salesmen, 55 clericals, and 5 maintenance employees,about 220 employees in all. This figure excludes thestore's dock area employees and includes the servicestation's salesmenand partsman. Thus, of the Em-ployer's approximately 260 selling, nonselling, clericaland maintenance employees at the service station,warehouse, and retail store, all would be represented byone of the Petitioners with guards, confidential andmanagerial employees, and supervisors excluded fromthe three units. Contrary to these requests, the Em-ployer filed a petition contending that the 260 em-ployees can only be properly represented on the basisof a single unit.There is no collective-bargaining history' for any ofthe employees in issue at the Santa Rosa Sears,' and nolabor organization is seeking to represent these em-ployees in single storewide unit.2 However, the Team-sters and Retail Clerks stated that they would proceedwith an election notwithstanding a Board finding oftheir requested units appropriate only as modified bythe inclusion or exclusion of fringe job classifications.The Sears Santa Rosa establishment consists of athree-floor retail store, a service station located about70 feet away on the same parking lot as the store, anda warehouse 1 mile distant from both. Although not thelargest size Sears outlet, the store carries a full line ofSearsmerchandise, includes a catalog' order depart-ment, and is complemented by the service stationwhich sells and installs automotive parts and accesso-ries and performs certain kinds of automotive repairs.The warehouse also, in addition to a stock storage func-tion, sells some items and provides various servicesdirectly to Sears customers. The store and service sta-tion are open identical hours Monday through Fridayand on Sunday. The warehouse has different hoursMonday through Saturday.Top level management for the entire Santa Rosaoperation consists of a store manager working with anassistant store manager, auditor/controller, two mer-chandise managers (for hardline and softline goods),and a credit manager, all of whom report directly to thestore manager. There is also a personnel manager re-porting to the store manager and his assistant. The nextmanagement level consists of division and department'In 1953 the Teamsters and Retail Clerks sought warehouse and storeunits at this facility which the Board (106 NLRB 242) rejected in favor ofan overall unit.2For this reason, the Employer requests that its petition in Case 20-RM-1305 be dismissed, but it does not abandon its view as to the appropriatenessof an overall unit. SEARS,ROEBUCK AND CO.399managers. Ten division managers are in charge of about50 selling divisions. They report directly to their re-spective merchandise managers and to the assistant andstoremanagers. The catalog order department is in-cluded as a selling division but its manager reports tothe assistant and store managers only. The service sta-tion and warehouse are also supervised by divisionmanagers. Fourteen department managers head thesame number of nonselling departments and report tothe store and assistant store managers. The partiesstipulated that all of these positions are managerial orsupervisory, but that the position of assistant divisionor department manager is nonsupervisory. The servicestation has one assistant division manager who helpsdirect installers, and the warehouse has one assistantfor warehousemen and one for servicemen. The recorddoes not disclose the exact number of assistants at theretail store.The Employer's total nonsupervisory work force av-erages 150 full-time and 110 part-time employees, withseasonal fluctuations. All are permanently assigned toeither the store, service station, or warehouse andpunch timeclocks at their respective locations. Al-though warehouse employees have their own lunch-room, service station employees eat at the store's lunch-room. Pay is uniformly calculated in one of three ways,salesmen receive a regular commission or a salary plus1percent commission. Nonselling employees are paida straight salary with the possibility of receiving anadditional amount (referred to as a "PM") earned byselling or assisting in the sale of a particular item. Suchfringe benefits as vacations, paid holidays, and insur-ance are provided for all full-time employees, whereverlocated, on the same basis, and all part-time employeesreceive some of these benefits irrespective of location.The service ' station has two part-time installers, andthree store dock area shipping and receiving employeeswork at the service station on a weekly part-time basis.The warehouse has one part-time warehouseman, anda part-time employee is employed twice a year for spe-cial projects.All other part-time employees are as-signed to the store.Hiring procedures are carried out by the store's per-sonnel office and all applicants must appear there to fillin an application form. Applications are received by thepersonnel manager and, if satisfactory, the applicant isinterviewed, tested,,and graded by that office. When aposition is available, the appropriate division or depart-ment manager interviews approved candidates. Thestoremanager and his assistant also interview some,but not all, potential employees. On the other hand,part-time employees may only be interviewed by per-sonnel. If the concluding interview is favorable, a com-pany physical examination is required. The final deci-sion to hire is made by the store and assistant storemanagers. The yearly turnover rate for full-time em-ployees is 15-20 percent; for part-time employees it is50 percent.Terminations are subject to companywide regula-tions. If the employee in question has been employed 10years or more, final discharge approval rests with theSears Pacific Coast territorial vice president. If it is anemployee with 4 or more years of service, the territorialpersonnel department must approve. For an employeeof less than 4 years, the assistant and store managersare ultimately responsible. As opposed to this, disci-pline for minor rule infractions is handled by divisionand department managers with employees on a dailyverbal basis. If repeated or major misconduct is in issue,a rating review will be written by the manager. Whenthe misconduct develops as a serious problem, a defi-ciency review will be given. This involves an interviewwith the employee by his division or departmentmanager and a member of the store staff. A memoran-dum of the session is prepared, then read and signed bythe employee. A 30-day "punch up" period followsduring which the employee is expected,to correct theproblem. Employees are generally afforded three defi-ciency reviews before termination, unless the miscon-duct is theft.Apart from these special rating reviews, division anddepartment managers prepare annual rating reviewsfor all employees. These are checked by the merchan-dise managers for selling employees, and by the person-nelmanager and assistant store manager for all em-ployees, for fairness. The review result is reported tothe individual employee by his division or departmentmanager and, in cases where the review is exceptional,a store staff 'member may also be present during thereport. Annual reviews form the basis for promotions,pay raises, and transfers, with final action, authorityresiding in the store and assistant store managers. Butmerchandise managers also participate in final deci-sions as to promotion and transfer of selling employees.Figures for all permanent transfers from 1950 to, 1970show 106 moves involving 76 employees. A majority ofthese transfers, 86, were between the three' requestedunits.All new employees participate in an orientation pro-gram and continued training in certain areas is requiredperiodically of regular employees. For example, servicestation installers and warehouse servicemen meet tolearn selling techniques. Salesmen, from the service sta-tion and store, have weekly and monthly meetingswithin their divisions. All employees attend a combinedmonthly meeting. There are also special sales eventsabout four times a year in which all employees withcustomer contact, sales and supporting, participate.The supporting employees, regardless of location, areteamed with store and service station salesmen for pur-poses of effecting sales. They engage in such activitiesas sending cards to, and calling, potential customers, 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDalways directing them to buy from theirteammatesalesman.At least once a year a complete store inven-tory is taken with all facilities closed for part of a dayand with all employees working side by side at this taskat any location where needed.Service StationIn addition to the service station's primary functionsof selling and installing automotive parts and accesso-ries, and performing repair work, a process known as"deluxing" is also carried out there, as well as shippingand receiving,maintenance,and clerical work. Super-vison of all functions is delegated to a division manager,aided byan assistantmanager for installation. The as-sistant store manager takes an active part in stationaffairs, however, visiting daily and sometimes as oftenas four times a day. The station is divided into threemain areas: sales, shop, and tire and parts stock. Cus-tomers have access to the sales and shop areas.Service station sales are primarily the responsibilityof five salesmen, regularly rotated with salesmen in thestore's automotive parts, accessories, and tires sellingdivision. Their main job is to sell parts at the station,which are also available at the store, and to sell service.Station salesmen generally do not engage in mechanicalwork, although 5 percent or less of their time may bespent looking at a customer's car or installing a battery.They are never sent to school to learn mechanical skills.Less than 5 percent of their time is also occupied withdeluxing. This involves uncrating, assembling, and ser-vicing merchandise to be sold in a finished and ready-to-use condition. Another minus 5 percent of their jobconsists of helping with the station's shipping and re-ceiving function, and they also help with the station'sweekly inventory.Five installers and two part-time installers performthe installation and repair activities of the service sta-tion.Applicants for installer are not required to havemechanical experience or special training but, althoughno prehire tests are given, persons with mechanicalability are favored for this position. On-the-job trainingis necessary, however, and this consists of a minimumof 1 day to learn tire and battery installation, to amaximum of 1 year to 18 months for mastery of enginework. Installers are sent to schools for training in me-chanical skills though the assistant store manager tes-tified that, presently, he would consider only one in-staller to be a qualified mechanic. The installer'sprimary job is to put in new-car parts or accessories andreplace old but, in terms of what is normally consideredto be repair or maintenance work, they also performsuch services as lubrication, oil change, front-end align-ment, and wheel balancing. Thus, they do service cus-tomers' automobiles without the sale of parts involved.When parts are necessary, they are usually sold tocustomers at the store or service station by salesmen.In practice, if the part, wherever sold, is to be installedat the station, the initial sales check for the part andservice is presented to the installer who personally ob-tains the part from the station parts stockroom or fromthe store's stock of parts, and completes its installation.Aside from this procedure, additional parts and serviceare often "sold" by the installer himself. After lookingat a customer's car, he may see the need for additionalparts or service, in which case, the customer, if availa-ble, will be approached directly by the installer. Whennot available, the installer will contact the salesmanwho then relays the message to the customer. If thiscustomer buys the part or service, the salesman is cred-ited with his regular commission (whether personallycontacted by the installer or not) and the installer re-ceives a PM. Most of these sales involve additionalparts or service directly connected with the original jobcontracted for, although they may relate to an entirelydifferent automotive problem. In any event, should acustomer approach an installer at the outset about asale, he will be referred to a salesman by the installerand, as this amounts to an initial sale, no PM is earned.About 10 to 15 percent of the installers' time is spenton sales,with PM's only a small percentage of theirtotal wage. However,installersare given, from time totime, special sales training.Along with the station's salesmen, less than 5 percentof installers'time is spentdeluxing merchandise. In-stallers, as well as salesmen, also help with the station'sshipping and receiving function. Weekly shipments oftires, batteries, and other automotive supplies are deliv-ered directly to the service station and installers spendabout 5 percent of their time unloading. Because in-stallers do 50 percent of all station unloading work,trucks are held until they have completed their installa-tion jobs, which take priority. The station's salesmenperform 10 to 15 percent of the unloading and the restis done by the store's dock shipping and receiving em-ployees.Installers also engage in several kinds of mainte-nance work. While 50 percent of the station's dailycleanup work is taken care of by the store's mainte-nance crew, the remainder is done by the installers.Once or twice a week, on a rotated basis among theinstallers, they help the store'smaintenancecrew cleanthe parking lot. Finally, during the station's slack peri-ods they go, in rotation, to the store to help withmaintenance. This happens about twice yearly. In addi-tion to the foregoing duties, installers participate in thestation's weekly inventory count.Overall, though the regular work station for install-ers is the service station and though they never go tothe warehouse, the store's dock area, or to the store forwork assalesmen, they are to be found daily at the store SEARS, ROEBUCK AND CO.401obtaining installation parts, occasionally for mainte-nance jobs, and with fair regularity in connection withPM sales.The service station stocks automotive parts usuallyinstalled there, although some parts are stocked in theretail store only. Station parts are available for saledirectly to customers, as well as for the installers' con-venience. One part-time partsman works 20 to 24 hoursa week spending 70 percent of this time selling partsand services at the station, in addition to selling at thestore.Most of his store selling is performed in theautomotive division, but he also sells in other divisionssuch as sporting goods, paint, and hardware. For theremaining 30 percent of his time, he works as an in-staller at the station, being paid the installers' hourlyrate and earning PM's. The partsman does not, how-ever, do all of these activities every day.There are no clericals assigned to the service stationand its clerical work is handled by employees assignedto the store. The daily station report, a compilation ofparts and service sales, is tallied by the store's PBXoperator from sales checks written up by salesmen andinstallers.The station's parts inventory records, asidefrom the weekly count, are maintained by the store'sunit buying control office.WarehouseWarehouse functions include more than warehous-ing goods which, in itself, involves receiving, marking,storing, and delivering merchandise to the store byshuttle truck and to customers by delivery trucks andthrough commercial shipments. The repair and serviceof Sears merchandise is also carried out by warehousepersonnel, as well as the sale of merchandise, parts, andmaintenance agreements directly to customers. Delux-ing, gasingof Sears service and delivery trucks, mainte-nance, and clerical work are also performed at thewarehouse. A warehouse division manager and twoassistants, one directing warehousemen and one direct-ing servicemen, and a parts department divisionmanager supervise these functions. Store staff em-ployees also participate, with the assistant and storemanagers visiting the warehouse one to three times aweek; the personnel manager once a week; the mer-chandise managers once aweek; the auditor/controllertwo to three times a month; and the creditmanager oneto two times a month. Several times a week, the ware-house divisionmanager isin contact with the storeregarding inventorymatters such as irregularities,shortages, and pricing of merchandise.Almost all of the activities surrounding the ware-housing function are primarily performed by sevenwarehousemen and one clerical. Warehousemen spend25 percent of their, time unloading railway and truckshipments, and 10 percent moving goods into the ware-house, marking, and storing. All cartons are marked,but warehousemen also individually string-tag toys anditems to be sent directly to the store or to a customer.The shipping and receiving clerk handles all freightbills and receiving records and has daily contact withstore personnel in connection with such problems assorting out items misdirected to either the warehouseor store. Once a day, usually a warehouseman drives ashuttle truck between the warehouse and store. This jobincludes going to the customer service office at the storefor sales checks and picking up mail and orders at theunit buying control office. The warehousemen will alsohelp with the truck loading and unloading if needed.All warehousemen help out with warehouse merchan-dise and partsalesif they are in that area of the ware-house.A substantial portion of their time is spentdeluxing, for they perform 20 to 30 percent of all ware-house deluxing, and the warehouse is responsible fordeluxing all major appliances, in addition to 30 or 40percent of the deluxing required by the service station.The delivery aspect of warehouse operations is cov-ered by two drivers and two helpers. For any item soldat the store or warehouse to be delivered, the salescheck is sent to the customer service office at the storeand scheduled for delivery. After these checks havebeen brought to the warehouse on the shuttle truck,drivers make up delivery routes, pull merchandise fromstorage, and load the trucks. At least two or three timesa month, drivers go to the store to remove an itemdirectly off the selling floor for delivery. Drivers do not,at any time, sell merchandise. Their trucks are fueledat the warehouse and serviced by the dealer. Driversand helpers also perform 5 to 10 percent of warehousedeluxing.Repair and service of all Sears merchandise sold tocustomers is performed by 18 servicemen, of which 15are television technicians and 13 are mechanical techni-cians with 2 assigned to the warehouse gas motor shop,and 11 assigned to the repair shop and to daily cus-tomer routes. Six plant clericals coordinate repair andservice operations, although schedules for mechanicaltechnicians are set up by the store customer serviceoffice. Service trucks are fueled at the warehouse andserviced by the installers at the station. Servicemenregularly perform a selling function when making re-pair calls to customers' homes by carrying such itemsas repair parts, maintenance service agreements, anddetergents on their trucks. They receive PM's for thesesales,and this accounts for 3 to 10 percent of theirincome. They also do about 5 percent of warehousedeluxing. Servicemen engage in store repair work, forexample, on display television sets and on the store'spublic address system and refrigerators.In addition to the parts department divisionmanager, two clericals help with the warehouse's partsales function. Their activities in connection with parts 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude ordering,storing,disbursing to servicemen,and sellingdirectly tocustomers at the warehouse.Items sold are mechanical and electronic repair partsand extra bulky items more conveniently stored at thewarehouse. Many of these articles are also sold at thestore, and a customer may have in fact purchased itthere and come to the warehouse to pick it up. Often,as in the case of something like fencing,an original salemay be made at the store,with the customer comingdirectly to the warehouse to purchase more. Almostany warehouse employee will help with part sales if heisby the pickup desk and a customer is waiting forservice.Three warehouse clericals sell maintenance agree-ments for Sears merchandise. Their activities includetelephone and mail sales, and recordkeeping, with sometime spent as parts department relief, both as to clericalduties and forsales.They also help type load sheets andservice orders.All maintenance agreement records arelocated at the warehouse where over 10,000 are on file.Agreements are sold by other employees,salesmen usu-ally sell one along with the original purchase of the itemto be serviced, while warehouse clericals handle renew-als. Servicemen also personally sell agreements to cus-tomers in the course of service calls to their homes.Both the store's catalog order department and cus-tomer service office also sell maintenance agreements.Salesmen and servicemen receive their respective com-missions or PM's for agreements sold. Warehouse cleri-cals do not earn PM's for this, but they do for the saleof television antennas and detergent. Overall, about$500,000 worth of business is transacted annually bywarehouse personnel through the sale of parts, mainte-nance agreements,and other items.Notwithstanding all the clerical activities mentionedin connection with the foregoing warehouse functions,inventory keeping is not performed there. Store divi-sions,through sales personnel,maintain separate in-ventory records for each division's merchandise, re-gardless of where it is held.Weekly and monthlyphysical counts are made by division managers who goto the warehouse for this purpose.Salesmen, too, visitthe warehouse for stock verification purposes. Divisioninventory records are cross-checked by the store's unitbuying control,office which records items coming inand logs sales checks as items go out.Store Dock AreaAt the store dock area, merchandise is unloadedfrom trucks, marked, sent to store selling and stock-areas, deluxed, and delivered.to customers as required.Certain maintenance and clerical functions also takeplace.All, activities are supervised by a departmentmanager and performed,by five shipping and receivingemployees,four full-time and two part-time markers,one stockman,and one clerical.The shipping and receiving employees unload trucksand transfer goods to the store's sales and stock areasaftermarking. They also handle merchandise-receiptpaperwork. There is a customer delivery counter nearthe dock, and these employees cover the counter.About once a week, one to three shipping and receivingemployees go to the service station to help with ship-ment unloading. This worktime is not charged to thestation although the men are under station supervision.Less than 5 percent of their time at the dock is spentdeluxing.Markers are responsible for string-tagging merchan-dise as it arrives at the dock. They also go to sellingdepartments to record markups and markdowns onitems previously prepared for sale. They transmit dockreceiving papers to various store offices, primarily unitbuying control and auditing, and some of them are useddaily for sales work. One is regularly scheduled forlunch relief sales work at the snackbar and candy de-partment. For others, up to 10 or 15 percent of theirtime may be spent working the cash register in small-item selling divisions when customer demand requiresadditional sales help.Markers engaged in sales workcontinue at their regular hourly pay rate with no com-mission.Although they must report all sales work over15minutes for bookkeeping purposes, they are underthe supervision of the particular selling divisionmanager during all selling time spent in his division.The stockman helps, as needed, with almost all dockarea activities.Receiving and marking consume 20 to25 percent of his time; deluxing accounts for 3 to 4percent; maintenance, including daily care of the dock,weekly jobs in store stockareas,and periodic storepainting, accounts for 5 to 10 percent. The remainingtime is spent moving merchandise from the dock tostore stock areas.He performs no selling functions.The dock area clerical is concerned with receivingpapers, purchase orders, requisitions, transportationclaims, shortages,irregularities,andmarkup andmarkdown forms. In connection with this paperwork,the clerical goes daily to the dock receiving area andalso to the store's auditing office. Marking is performedby the clerical on a regular basis as vacation relief, andas daily requirements demand additional marking help.Retail StoreThe biggest single function of the retail store is sell-ing, This is carried out by approximately160 salesmen.Almost,all oftheirtime is spentwith.sal6sjbut they doengage in-such sales-supporting tasks as-putting mer-chandise away in store stock areas, checking-inventory(possibly at the warehouse), working with dock areaemployees to get needed items to the selling floor,deluxing, and personal delivery of merchandise to cus-tomers'homes, particularly when demonstration as to SEARS, ROEBUCK AND CO.the item's useis necessary. About 30 of thesesalesmenare employed in the catalog order department wherethere is a retail counter, telephone room, and receivingarea.Every item offered by Sears may be ordered andreceived at this location. These employees also workelsewhere in the store as required, regularly as relief forteletype and PBX operators. No salesmen are em-ployed in the commericalsalesdivision which is staffedby a manager and one clerical. They handle quantitysales and the sale of particular business-type items.Approximately 55 clericals are scattered throughoutthe store's nonselling departments. These include cus-tomer service, credit, cashier, display, advertising, unitbuying control, auditing, personnel, timekeeping, sup-ply, and PBX. In some of these departments there isdirect and/or indirect customer contact, and clericalsmay help withregular salesand participate in specialsales events. These employees also deal closely withservice station, warehouse, and store dock area em-ployees as noted in the preceding sections dealing withthe functions of those parts of the Sears Santa Rosaoperation.The store maintenance crew consists of a departmentmanagerand five employees. They work at the storeand parking lot, the warehouse, and service station.Store jobs are daily and involve all cleaning operations,heavy maintenance, and repair work. Every 3 months,the crew does major cleaning at the warehouse, and,while daily station cleanup is handled by installers,weekly cleanup is delegated to the store maintenancecrew. Some members of the maintenance crew also helpout occasionally with shipping and receiving work atthe store's dock area.Contentions of thePartiesEmployer:At the outset, the Employer contendsthat, because the Board previously held that only anoverall unit was appropriate at the Santa Rosa opera-tion (see fn.1, supra),and because the character of thisoperation has not changed since the original decisionnor do subsequent Board decisions as to appropriateretail store collective-bargaining units require a differ-ent result, no basis presently exists for the designationof a less than overall unit herein.With respect to the Machinists petition for a unit ofservice station employees, the Employer urges that it isinappropriate on two grounds. First, the unit soughtdoe&not include salesmen assigned to the station, as inprior Board cases,.' Second, even if salesmen were in-cluded, the unit would not be appropriate because suchemployees are administratively and functionally inte-grated, with all other Santa Rosa employees. Station'Sears, Roebuck &'C6.-/St- Paul,Minn.],184NLRB No 36, andSears,Roebuck and Co. [Livonia,Mich.],182.NLRB No., 100403salesmen do not comprise a quasi-craft group by virtueof possessing any distinctive skills or experience, theyperform functions elsewhere duplicated and otherwiseenjoy conditions of employment in common with otheremployees at Santa Rosa. They commonly work withother employees to accomplish a common goal and, inso doing, spend significant portions of their time out-side of their regular assigned duty.With respect to the Teamsters petition for a unit ofwarehouse and store dock area employees, the Em-ployer urges that it is inappropriate because the Board,having had occasion to pass on this type of unit,4 hasdetermined that warehouse type employees working ata retail store are not appropriate for separate represen-tation in combination with warehouse employees work-ing at a detached warehouse. Moreover, the facts in thiscase preclude separate representation of warehouse em-ployees on any other basis for they indicate that, interms of supervision and functions, the warehouse is soclosely integrated with the store's retail operation as torender it unlike the traditional warehousing unit con-templated by the Board inA. Harris & Co.,116 NLRB1628.With respect to the Retail Clerks petition for a unitof store selling, clerical, and maintenance employees(including the service station's salesmen and partsman,and excluding the store's dock area employees), theEmployer urges that it is inappropriate because it doesnot meet anyof therepresentation standards estab-lished thus far by the Board for the retail industry.Furthermore, as it constitutes a unit administrativelyand functionally related to and integrated with theother units sought by Petitioners in this proceeding, itstands as an arbitrary grouping only.The Employer asserts that the cases presented by theBoard inStern's,Paramus,150 NLRB 799;Lord &Taylor,150 NLRB 812; andArnold Constable,150NLRB 788, are neither helpful nor controlling for, inthose cases, there was evidence of distinct compartmen-talization between the respective selling, nonselling,and clerical units. The instant unit is absorbed in asmaller retail operation not approaching the size norpossessing the formal classifications or functional so-phistication found in the abovecases,as well as in otherretailing situations. It is rather to be compared with theretail operation found inSears, Roebuck & Co. [Nat-chez,Miss],182 NLRB: No. 121. In that case, a peti-tion for a unit =of nonselling employees was dismissedby the Board as inappropriate in light of the integrationof 'all', store functions and the arbitrary exclusion ofsome 'nonselling employees.°MontgomeryWard & Co., Incorporated181 NLRB No. 179,andSears,Roebuck & Co.[Hayward Calif],180 NLRB No. 132. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists:The Machinists contends that servicestation installers constitute an appropriate collective-bargaining unit because the job they perform and theskills it requires are scarcely definable from those of themechanical trade. It is only the Employer's preferencefor the term "installer" which prevents their beingcalled "mechanic." The installers' work station is sepa-rate and apart from other areas of the store, and noother employees duplicate their installation duties. Anyadditional activities which installers engage in are inci-dental and some, in fact, are only performed wheninstallation work is not available.The Machinists further argues that the salesmenworking at the station are properly excluded from theunit because, although there are five salesmen at thestation, they are not necessarily the same five individualemployees on a regular basis. Salesmen are rotated be-tween the stationandstore,making their work station,properly speaking, the service station and store salesareas.When at the service station, salesmen perform aminimal amount of simple installation work, clearlynot enough to justify inclusion in the installers' unit.The service station partsman is primarily engaged inselling at both the station and store, and is rarely in-volved with installations. He, too, does not qualify forthe unit sought by the Machinists.Teamsters.The Teamsters, in seeking a unit of em-ployees located at the detached warehouse and thedock area of the store, is apparently combining, forcollective-bargaining purposes, all of the Sears SantaRosa employees commonly engaged in warehousingactivities regardless of where these activities take place.Retail Clerks:The Retail Clerks contends that storeand service station salesmen, store clericals, andmaintenance employees constitute an appropriate col-lective-bargaining unit because it includes all of theEmployer's selling and nonselling employees remainingoutside of the appropriate Machinists unit and the ap-propriate Teamsters unit.Moreover, standing on itsown, the unit is appropriate because the employeessought have a common work station, common job func-tions, and an overall community of interest. Both in-stallers and warehousing employees are proper exclu-sions from this unit because their skills, work stations,and job objectives differ from those of the Retail Clerksproposed unit.The Retail Clerks also argues that the 1953 Boarddecision (106 NLRB 242) to dismiss petitions seekingseparate units at the Sears Santa Rosa location is notcontrolling. First, although the record in the 1953 pro-ceeding persuaded the Board that the degree of integra-tion, similarity of functions, and number of transferswere sufficient to destroy the appropriateness of theunits sought, the record in the present case with regardto these factors supports the contrary conclusion. Sec-ond, when the 1953 case was decided, the Board heldthe view that only overall units in retail stores could beappropriate. Subsequently, the Board abandoned thisposition and it now, consistent with Section 9(b) of theAct, determines unit appropriateness in light of all thefacts in each case, without applying special rules forparticular industries. The three units now being soughtat Sears' Santa Rosa location are appropriate as theycombine employees with a community of interest basedon work location, method of pay, skills, and all of theother traditional criteria looked at by the Board.We agree with the Employer's contention that theonly appropriate unit should consist of all employees ofthe service station, warehouse, and retail store. Section9(c) of the Act directs the Board to make appropriateunit determinations which will "assure to employeesthe fullest freedom in exercising the rights" of self-organization and collective bargaining. The record inthis case indicates that throughout the Santa Rosa,California, Sears location there is a strong communityof interest among all selling, nonselling, clerical, andmaintenance employees at the service station, ware-house, and retail store based upon common and directsupervision, uniform working conditions, substantialintegration of operations, and overlapping job func-tions. In,light of this, we conclude that these employeescan only exercise their rights to self-organization andcollective bargaining to the fullest extent by means ofa single overall unit.Santa Rosa Sears, while far from being a local de-partment store, is not among the largest of retail opera-tions, even within the Sears complex. It must be clas-sified as intermediate-providing many of the goodsand services expected of large retail outlets, but retain-ing attributes of small, single location, compact, andself-contained business enterprises. According to theEmployer, in order to make this kind of retail operationviable, a high degree of compartmentalization cannotbe utilized. To the contrary, in all phases of the opera-tion, there must be a direct line of communication andsupervision, coupled with flexibility of job functions insupport of a sole objective. For the most part, the evi-dence presented to the Board supports this contentionwithout contradiction.Supervision is set up to provide fairly direct controlby the store manager and his assistant over almost allphases of activities at the service station, warehouse,and retail store. The second supervisory level (for ex-ample, the merchandise managers and personnelmanager) also extends control over all merchandiseand employees, wherever located. Finally, immediatesupervision of selling, nonselling, clerical, and mainte-nance employees at each facility comes from divisionand department managers who report directly to toplevelmanagement. Although their authority is over aparticular selling division (or the service station orwarehouse), or over a nonselling department, em- SEARS, ROEBUCK AND CO.405ployees not regularly assigned to but temporarily per-forming the work of a particular division or departmentare controlled by its supervisor.Hiring procedures, terminations, discipline, promo-tions, pay raises, and transfers are centrally directedand uniformly applied to all employees. Essentially,final decisions as to these matters rest with the assistantand store managers, with immediate supervisors fulfill-ing a recommendation capacity. Employment hoursare the same for service station and store employees,although individually worked on staggered schedules.Warehouse hours are slightly different, with its em-ployees also working staggered schedules. Pay is uni-formly calculated by one of three methods for all em-ployees irrespective of location. Fringe benefits are thesame for all full-time employees and, though not asmany, the same for all part-time employees. New em-ployee orientation, and special training for regular em-ployees, singled out by job classification and notwith-standing work station, is periodically given, as well asregularly scheduled meetings for all salesmen and amonthly meeting for all employees. Selling events areconducted in which all selling and nonselling em-ployees at the service station, warehouse, and storeparticipate.But, over and above the foregoing evidence of directand uniform supervision and working conditions, fac-tors not uncommonly found in other circumstanceswherein the Board has nonetheless found a less-than-overall unit to be appropriate, the most significant as-pects of this retail business favoring a single unit are thesubstantial integration of operations between the ser-vice station, warehouse, and retail store, highlighted bythe overlapping of employee job functions.Service station employees engage in two primary ac-tivities, automotive installation and repair work, andautomotive parts and accessories sales. For the mostpart, the installers (who exclusively make up the Ma-chinists unit) perform installation and repair work, andthe station salesmen and partsman (included in theRetail Clerks unit) perform the sales work. However,installers work closely with the station salesmen andpartsman, and also with the retail store automotivesalesmen because most sales are not successfully con-summated until there has benn a successful installationof the item sold. Subsequently, while the work stationfor installers is the service station, they frequent thestore to secure parts in stock there and to discuss instal-lation matters with store salesmen and customers. Atthe station, installers also engage in some selling oftheir own. On the other hand, station salesmen assistinstallers with some aspects of installation work, andthe partsman spends 30 percent of his time installing.Station salesmen, although assigned to the station, arethere on rotation with store salesmen so that, individu-ally, there is a continual turnover of salesmen betweenthe store and station. The partsman is specifically as-signed to work a portion of his time at the store as asalesman.All station employees are engaged, in some measure,with the station's weekly inventory and with deluxing,an activity performed by employees in a variety of jobclassifications throughout the Santa Rosa Sears loca-tion.All station employees help with truck unloadingat the station and, in this work, they are regularlyassisted by shipping and receiving employees (includedin the Teamsters unit) from the store's dock area. Ser-vice station maintenance work is performed in part byinstallers,with the remainder handled by the store'smaintenance crew (included in the Retail Clerks unit).Installers likewise regularly assist themaintenancecrew with parking lot cleaning and, on occasion, in-stallers go to the store to help them with maintenancejobs there.Finally in connection with the Machinists requestedunit limited to service station installers, we reject theargument that they comprise a nucleus of craft em-ployees. The Employer has not established any formaltraining requirement for the position, and the recordshows that on-the-job training of a fairly short andlimited duration is sufficient for the acquisition of mini-mum skill and proficiency to handle the variety of ser-vices performed.Warehousing functions are carried out at the de-tached warehouse and at the dock area of the retailstore.Warehousemen (included in the Teamsters unit)at the warehouse, while primarily responsible for thesefunctions' there, also perform other duties. For exam-ple, they help sell merchandise and parts directly tocustomers who come to the warehouse, they deluxe allmajor appliances wherever sold and 30 to 40 percent ofthe items needed by the service station, and they oper-ate a daily shuttle truck between the warehouse andstore, in the process personally delivering paperwork toand from store department offices. Shipping and receiv-ing employees (included in the Teamsters unit) performsome of the warehousing functions at the store. Theyare responsible for unloading dock truck shipments andmoving goods to designated store stock 'areas. But,while warehousemen price mark items, this is done bymarkers (included in the Teamsters unit) at the store.Shipping and receiving employees also regularly un-load truck shipments at the service station, workingwith station employees (included in both the Machin-ists and Retail Clerks units) and under station super-vision. Other dock area duties assigned to shipping andreceiving employees, and similar to those performed bywarehousemen, include delivery of merchandise di-rectly to customers who come to the dock pickup coun-ter and deluxing. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDA large number of functions, apart from warehous-ing, take place at the detached warehouse. Its driversand helpers (included in the Teamsters unit) delivermerchandise to customers by Sears trucks according todelivery orders processed by store clericals (included inthe Retail Clerks unit). Drivers and helpers are specifi-cally responsible for securing and unloading items to bedelivered and, with certain monthly regularity theyhave to go directly to the store selling floor for mer-chandise. These warehouse employees also help withdeluxing. Service and repair work is another majorwarehouse activity, and it is handled by servicemen(included in the Teamsters unit). Much of this work isdone in customers' homes, scheduled by store clericalpersonnel (included in the Retail Clerks unit). Whilethere, servicemen engage in a substantial amount ofpart and maintenance agreement selling.Some serviceand repair work is done at the retail store on items forsale there and on store equipment. Deluxing, too, is aserviceman's job.Apart from sale by servicemen,maintenance agreements are sold in a variety of otherways.Warehouse clericals (included in the Teamstersunit) sell these agreements, particularly renewals ofinitial agreements sold by store salesmen (included inthe Retail Clerks unit) when the item involved waspurchased. Personnel in the store's catalog order andcustomer service departments (included in the RetailClerksunit)also sell maintenance agreements. How-ever, the records for all agreements sold and renewedare kept by the warehouse clericals.Nonwarehousing functions are also performed bystore dock employees. Markers work in store sellingdepartments repricing items and also as salesmen whenneeded. They are regularly assigned for sales work inthe store snackbar and candy department as lunch re-lief.Markers again have frequent contact with storepersonnel (included, in the Retail Clerks unit) whenthey carry dock receiving papers to various storeoffices. The dock stockman helps with all dock activi-ties when necessary, as well as performing maintenancefor the dock area and in store stock areas. On occasion,he works in conjunction with the maintenance crew(included in the Retail Clerks unit) on store paintingprojects. The dock area clerical (included in the Team-sters unit), in addition to close personal associationwith store clericals in terms of paperwork, regularlyperforms marking duties on a relief basis.Finally, we note in connection with the Teamstersunit request for warehousing employees at the ware-house and store dock area that, as well as having sepa-rate work stations and working hours, each employeegroup is under different immediate supervision. It isalso significant that in terms of the control of merchan-dise inventory, an activity commonly associated withwarehouses, the record reveals that this is handled en-tirely at the retail store by its clerical andsalesperson-nel.The foregoing summary of the nature and integra-tion of service station, warehouse, and store dock areafunctions and job classification activities with eachother, and with those of the retail store, leaves little tobe said independently about the functions and job clas-sification activities of the remaining store selling, non-selling, clerical, and maintenance employees sought bythe Retail. Clerks. This helps substantiate the proposi-tion that, for all practical purposes, all of these facilitiesoperateas a singleentity. Thus, it has been shown thatstore salesmen work both at the store and at the servicestation in a selling capacity. They help supply and storetheir own department stock, often in conjunction withstore dock area employees. They deluxe, they person-ally deliver merchandise to customers' homes, and theyare responsible for inventory records which at timesrequire them to go to the warehouse for actual countingpurposes.A fewsalesmen regularlyrelievenonsellingemployees from their jobs.Store nonselling employees and clericals have beenshown to handle a variety of tasks directly related toservice station, warehouse, and store dock area opera-tions.They, too, engage in selling, especially duringperiodic selling events. The store maintenance crew hasbeen shown to care for cleanup and repair problems,not just at the store but also at the service station andwarehouse as well. Moreover, crew employees occa-sionally aid store dock area shipping and receiving em-ployees (included in the Teamsters unit) with dockunloading.Upon the entire record in this case, we conclude thatemployees of the service station, warehouse, store dockarea, and retail store at the Employer's Santa Rosa,California, location constitute a homogenous groupingwhose common supervision, uniform working condi-tions, and overlapping job functions within the frame-work of a substantially integrated set of operations re-quire that they all be included togetherin a singlebargaining unit. Therefore, we shall dismiss the threepetitions.We also grant the Employer's request towithdraw its petition as no labor organization seeks torepresent the overall unit.ORDERIt is hereby ordered that the petitions herein be, andthey hereby are, dismissed.